PER CURIAM.
Nick Kautzman was convicted of theft of property and received a deferred sentence conditioned on payment of $737.50 for court-appointed attorney’s fees and $200 for costs of prosecution. When these amounts were not paid by the specified dates, the county court issued an Order to Show Cause and Bench Warrant. Both the State’s Attorney and Kautzman moved to dismiss the order. The court, using information not contained in the record, determined that Kautzman had failed to show good cause for the nonpayment and issued a new order requiring payment of the costs and attorney’s fees by January 1, 1986.
On appeal, Kautzman contends that the record does not show that his attorney was court-appointed under Rule 44, N.D.R. Crim.P. and that the judgment did not include facts justifying the costs assessed as required by N.D.C.C. § 29-26-22. The State’s Attorney concedes error as to both claims.
Accordingly, we reverse the order assessing attorney’s fees, and we reverse and remand for proper assessment of costs.
ERICKSTAD, C.J., and MESCHKE, LEVINE, GIERKE and VANDE WALLE, JJ., concur.